Citation Nr: 0630243	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue, claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
manifested by shortness of breath, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for skin disorders, 
claimed as due to an undiagnosed illness.

4.  Entitlement to an initial disability rating higher than 
10 percent for tension headaches.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1989 to February 
1990, and from August 1991 to October 1991.   She also had 
reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case for additional 
actions in June 2004.  The requested actions included making 
notifications to the veteran and requesting information from 
her.  In particular, the Board requested that the veteran be 
provided notification pursuant to the Veterans Claims 
Assistance Act of 2000, that she should be requested to 
indicate whether she was still in the reserves and if so, to 
provide the designation of her unit and the unit's mailing 
address.  The Board further instructed that the veteran's 
service medical records and other documentation be requested 
from the United States Army Reserve Personnel Command (AR-
PERSCOM) (now renamed the U.S. Army Human Resources Command).  
Finally, the Board specified that the veteran should be 
requested to identify any VA facilities where she had been 
treated (other than the VAMC in New Orleans) and to identify 
where she was a participant in the Persian Gulf Health 
Registry and whether she received an examination in 
connection with that Registry.  

The AMC sent a letter to the veteran for the purpose of 
accomplishing the requested action in June 2004.  No response 
was received from the veteran.  Significantly, however, the 
letter sent to the veteran was not addressed to the veteran's 
then current address.  Specifically, a letter from the 
veteran dated in March 2004 reflects a return address 
different than that to which the June 2004 notification 
letter was sent.  Since then the veteran has again moved.  
See VA Form 21-4138 signed by the veteran on May 28, 2006.  
Consequently, much of the action requested in the Board's 
June 2004 remand was not accomplished.  In addition, the 
supplemental statement of the case of February 2005 indicates 
that the RO requested records from the National Personnel 
Records Center rather than from the AR-PERSCOM as had been 
specified in the remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the necessary 
VCAA notices and ensure that all 
evidentiary development obligations have 
been satisfied in accordance with all 
applicable legal precedent.  This 
notification and any other correspondence 
must be mailed to the veteran's current 
address.  

2.  The RO should request that the veteran 
specify the dates of her reserve service, 
and she should provide the designation of 
her unit and the unit's mailing address.

3.  The RO should request the veteran's 
service medical records, records regarding 
the facts and circumstances of her 
discharge and eligibility for a compete 
separation, and the service personnel 
records from U.S. Army Human Resources 
Command St. Louis.  If they indicate that 
any such records are with the veteran's 
reserve unit, they should be requested 
from the unit identified by the veteran in 
Paragraph 2 above.  If such records are 
not available or have been destroyed, this 
should be so stated.

4.  The RO should request that the veteran 
identify any VA medical facilities in 
addition to the VA Medical Center in New 
Orleans where she has received treatment.  
The RO should then request copies of 
outpatient treatment records and any 
inpatient summaries from any VA medical 
facilities identified by the veteran.  If 
any records have been retired to a records 
repository, action should be taken to 
retrieve such records.

5.  The RO should ask the veteran to 
identify where she is a participant in the 
Persian Gulf Health Registry and whether 
she has received an examination related to 
the Registry.  If the veteran has received 
such an examination or related treatment, 
the RO should request records related to 
such treatment and/or examination.

6.  Following completion of the above, the 
RO should review the veteran's claims and 
determine whether service connection for a 
disorder manifested by fatigue, a disorder 
manifested by shortness of breath, and a 
skin disorder, all including as due to an 
undiagnosed illness, can be granted.  The 
RO should also determine whether an 
increased disability rating for tension 
headaches can be granted.  The RO should 
conduct any additional evidentiary 
development deemed appropriate.  If a 
decision remains adverse to the claimant, 
she should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which to 
respond.  The case should then be returned 
to the Board for further consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



